83509: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29544: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83509


Short Caption:KIEREN, JR. VS. STATECourt:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDennis Keith Kieren, Jr.
					In Proper Person
				


RespondentCharles DanielsAaron D. Ford
							(Attorney General/Carson City)
						


RespondentRandall GilmerAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/15/2021Filing FeeFiling Fee due for Petition. (SC)


09/15/2021Petition/WritFiled Proper Person Petition for Writ of Prohibition and Writ of Mandamus. (Exhibits attached) (SC)21-26708




09/15/2021MotionFiled Proper Person Motion for Leave to Proceed In Forma Pauperis. (SC)21-26709




09/28/2021Order/ProceduralFiled Order Waiving Filing Fee. Petitioner is seeking a waiver of the filing fee for this original proceeding, asserting indigence and inability to pay it.  Good cause having been demonstrated, the motion is granted.  NRAP 21(g).  No filing fee is due in this matter.  (SC)21-27879




10/14/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  JH/RP/LS  (SC)21-29544




11/08/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-32034




11/08/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View